Rabin, P. J., Hopkins, Munder and Martuscello, JJ., concur. Christ, J., concurs in the reversal of the order insofar as appealed from, but otherwise dissents and votes to deny the motion to suppress the seized evidence, with the following memorandum: Detective Nunziata, acting on an informant’s tip, saw a crate filled with tinfoil-wrapped, brick-shaped packages in the trunk of defendant’s automobile. The trunk had been voluntarily opened by defendant without any communication or direction from anyone. The crate was subsequently found to contain 54 pounds of marijuana. In my view, this independent observation by a trained police officer, a member of the Narcotics Squad knowledgeable as to the manner in which marijuana is usually packaged in block and kilo form, was sufficient to establish probable cause for the arrest and seizure (People v. Sloan, 26 N Y 2d 667; People v. Valentine, 17 N Y 2d 128, 132).